Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 1 of 8




            EXHIBIT G
          Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 2 of 8

FOIA CONFIDENTIAL TREATMENT REQUESTED
5 u.s.c. § 552
17 C.F.R. § 200.83
                                                                                                             WILMERHALE


                                                                                                                 Christopher Davies
July 7, 2017                                                                                                          +1 202 663 6187 (t)
                                                                                                                      +1 202 663 6363 (I)
                                                                                                      christopher.davies@wilmerhale.com
BY FEDERAL EXPRESS

Jessica Chan, Esq.
chanjes@sec.gov
U.S. Securities & Exchange Commission
44 Montgomery Street, Suite 2800
San Francisco, CA 94104


           Re: In the Matter of Theranos CMSF-4030)

Dear Ms. Chan:

       We write on behalf ofTheranos, Inc. ("Theranos" or the ·'Company") in response to the
U.S. Securities and Exchange Commission's (" SEC") various subpoenas and requests.

       We produce today at THER-2557482 through THER-2566541 documents produced to
the Department of Justice ("DOJ") on June 30, 2017. Enclosed is the June 30 transmittal letter to
the DOJ.

       We also produce today at TS- I 036239 through TS- I 036827 a revised version of the
spreadsheet containing business-related text messages, iMessages, and Skype exchanges between
Elizabeth Holmes and Sunny Balwani . This spreadsheet serves to replace the spreadsheet
bearing the same Bates range produced on June 16, 2017.

                                                       *           *            *
        Theranos requests confidential treatment of this letter and its enclosures (the
" Confidential Material") under the Freedom of Information Act (" FO IA") for reasons of personal
privacy and business confidentiality.

         The Confidential Material concerns or may concern customarily non-public, confidential
and privileged business, commercial and personal information concerning Theranos and its
personnel. The Confidential Material is exempt from mandatory disclosure under various
provisions of FOIA, including 5 U.S.C. § 552(b)(4) (which protects trade secrets as well as
confidential commercial or financial information obtained from a person), 5 U.S.C. § 552(b)(7)
(which protects records or information compiled for law enforcement purposes), and 5 U.S.C. §
552(b)(6) (which protects files that, if disclosed, would constitute an unwarranted invasion of
personal privacy). The Commission treats records fallin g within the FOIA exemption categories
to be " nonpublic" and "will generally not publish or make available to any person" such records.
17 C.F.R. § 200.80(b). Moreover, disclosure of these Confidential Materials may be prohibited


            Wilmer C urler Pickerin g H ale and Dorr   LLP ,   1875 Pennsylvania Ave nue NW, Washingro n, DC 20006
Beijing    Berlin   Boston    Brussels   Denver        Frankfurt       London       Los Angeles   New York    Palo Alto      Washington



                                                                                                                Theranos-SEC TL000169
       Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 3 of 8


Jessica Chan, Esq.
In the Matter of Theranos (MSF-4030)
Page 2                                                                                       WILMERHALE

under 18 U.S.C. § 1905, and further protections may be available under the Privacy Act of 1974,
5 U.S.C. § 552a.

         In accordance with 17 C.F.R. § 200.83 and other applicable laws and regulations, the
Confidential Material is submitted to the SEC with Theranos' request, through the undersigned,
that it be kept in a non-public file and that only SEC staff have access to it. 1 If any person not a
member of the SEC staff (including without limitation any governmental employee) should
request an opportunity to inspect or copy the Confidential Material, pursuant to FOIA or
otherwise, or if you or any member of the SEC staff contemplates disclosure of the Confidential
Material to any other person, we request that the undersigned immediately be notified of such
request, be furnished a copy of all written materials pertaining to such request (including but not
limited to the request itself), and be given advance notice of any intended release so that we may,
if deemed necessary or appropriate, pursue any remedies available. See, e.g., Chrysler Corp. v.
Brown, 441 U.S. 281 ( 1979). We expect to be given the opportunity to object to such disclosure.
We request that you telephone the undersigned rather than rely upon the U.S. mail for such
notice.

        Should the SEC be inclined to grant any FOIA request for the Confidential Material,
Theranos expects that the procedures set forth in 17 C.F.R. § 200.83 and Executive Order
12,600, 52 Fed. Reg. 23,781 (June 23, 1987), will be followed. In that case, Theranos will
further substantiate its request for confidential treatment, and will request a hearing on the claim
of exemption.

        The requests set forth in the preceding paragraphs also apply to any memoranda, notes,
transcripts or other writings of any sort whatsoever that are made by, or at the request of, any
employee of the Commission (or any other governmental agency) and which (I) incorporate,
include or relate to any of the Confidential Material ; or (2) refer to any conference, meeting, or
telephone conversation between Theranos, its current or former employees, representatives,
agents, auditors, or counsel on the one hand and employees of the Commission (or any other
government agency) on the other, relating to the Confidential Material.

       The Confidential Material remains the property of Theranos. Accordingly, at the
conclusion of this inquiry, we request such material (and any copies thereof) be returned to the
undersigned.

        If the SEC staff determines to transfer any of the Confidential Material to another federal
agency, we request that you forward a copy of this letter to any such agency with the
Confidential Material. We request that you indicate to any such agency that Theranos has
requested the return of this material to the undersigned at the completion of the agency's efforts
in this matter and has requested that this tnaterial be accorded confidential treatment.



1 We are mailing a copy of this letter to the Commiss ion 's FOIA Officer in an envelope marked " FOIA Confidential

Treatment Requested ."




                                                                                                Theranos-SEC TL000170
      Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 4 of 8




Jessica Chan, Esq.
In the Matter of Theranos (MSF-4030)
Page 3                                                                        WILMERHALE

        Provision of the Confidential Material is not intended to, and does not, waive any
applicable privilege or other legal basis under which information may not be subject to
production. If it were found that production of the Confidential Material constitutes disclosure
of otherwise privileged matters, such disclosure would be inadvertent. By the productions of
such documents, Theranos does not intend to and has not waived the attorney-client privilege or
any other protections.
                                        *       *       *
       Please do not hesitate to call me if you have any questions about these matters.

                                                    Very truly yours,




                                 •
                                                    Christopher Davies




Enclosures


cc (w/ enclosures):    ENF-CPU (by FedEx)
                       U.S . Securities and Exchange Commission
                       100 F Street NE
                       Mail Stop 5973
                       Washington, DC 20549

cc (w/o enclosures):   Office of Freedom of Info rmati on and Privacy Act Operations (by FedEx)
                       U.S. Securities and Exchange Commission
                       100 F Street NE
                       Mail Stop 5100
                       Washington, DC 20549




                                                                                 Theranos-SEC TL000171
          Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 5 of 8



                                                                                                                   WILMERHALE


                                                                                                                      C hristopher Davies
June 30, 2017                                                                                                              +1 202 663 6187 (I)
                                                                                                                           +1 202 663 6363 (f)
                                                                                                          christopher.davies@wilmerhale.com
FOIA CONFIDENTIAL TREATMENT REQUESTED
PURSUANT TO 17 C.F.R. § 200.83 AND 5 U.S.C. § 552

BY FEDERAL EXPRESS

Robert S. Leach
Assistant U.S. Attorney
U.S. Department of Justice
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
Tel.: (415) 436-7534

           Re:        Grand Jury Subpoena Investigation #20 I6R00024- I 5



       We write on behalf ofTheranos, Inc. ("Theranos" or the "Company"), our client in the
above referenced matter. Please find enclosed at THER-2557482 to TH ER-256654 1 documents
responsive to Request I of the grand jury subpoena duces tecum issued on November 30, 201 6 (the
" Subpoena"). These documents were prev iously withheld fro m prior productions due to encryption,
technical problems, and other issues.

        We are producing these fi les on an encrypted disc, and we will prov ide the password for that
disc by email.

                                                       *         *         *         *
        These materials are confidential and contain competiti ve ly sensitive info rmation.
Accordingly, we request confidential treatment of this letter and the enclosed materials and any
info rmation contained therein pursuant to 5 U.S .C. § 552 and 17 C. F.R. § 200.83 ("Confidential
Material"). The materials are exempt from public disclosure under one or more prov isions of FOIA
and have been appropriately marked to refl ect this status. See, e.g., 5 U.S.C. § 552(b)(3) (protecting
matters specifically exempted from disclosure by statute);§ 552(b)(4) (protecting trade secrets and
confidential and privileged financial and commercial info rmation);§ 552(b)(7) (protecting certain
records or info rmation compiled fo r law enfo rcement purposes); § 552(b)(8) (protecting certai n
records or info rmation prepared fo r the use of an agency responsible fo r regulating or supervising
financial institutions). Moreover, disclosure of the materials may be prohibited under 18 U.S.C. §
1905, and further protections may be available under the Privacy Act of 1974, 5 U.S.C. § 552a.

        Should any third person request the opportunity to inspect or copy the Confidential Material
pursuant to FOIA or otherwise, we request on behalf of Theranos that the undersigned immediately
be notified of such request and be furn ished with a copy of alI written materials pertaining to such



             Wi lmer C uder Pickering Hale and Dorr 1.1 P, 1875 Pennsylvan ia Avenue NW, Washi ngron , OC 20006
Beijing   Berlin   Boston   Brussels   Denver   Frankfurt   London   Los Angeles   New York   Oxford   Palo Alto   Wa tham   Washington
                                                                                                                   Theranos-DOJ TL000054
     Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 6 of 8



Robert S. Leach
June 30, 2017                                                                     WILMERHALE
Page 2

request (including but not limited to the request and any agency determination with respect to such
request). Theranos expects that it will be given an opportunity to object to such disclosure. And,
should the Department be inclined to grant any such request, it is Theranos' expectation that,
pursuant to the procedures required by 28 C.F.R. § 16.8, and Exec. Order 12,600, 52 Fed. Reg.
23,781 (1987), we will be given reasonable advance notice of any such decision to enable our client
to pursue any remedy that may be available to it. In such event, we request that you telephone the
undersigned rather than rely upon the United States mail for such notice.

        The requests set forth in the preceding paragraphs also apply to any memoranda, notes,
recordings, or other writings of any sort whatsoever which are made by, or at the request of, any
employee of the Department (or any other government agency) and which (I) incorporate, include,
or relate to any of the information contained in the Confidential Material ; or (2) refer to any
conference, meeting, telephone conversation, or interview between (a) our client's current or former
employees, associates, representatives, agents, auditors, or counsel and (b) employees of the
Department (or any other government agency).

        Provision of the enclosed materials is not intended to and does not waive any applicable
privilege or other legal basis under which information may not be subject to production. By the
production of such documents, Theranos does not intend to and has not waived the attorney client
privilege or any other protections.

       This Confidential Material remains the property of Theranos. Accordingly, at the
conclusion of this investigation, Theranos requests such material (and any copies thereof) be
returned to the undersigned.

       Please do not hesitate to cal I me if you have any questions about these matters.

                                                     Very truly yours,



                                                     Christopher Davies
Enclosure




                                                                                  Theranos-DOJ TL000055
     Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 7 of 8




                              In the Matter of Theranos, Inc. (MSF-4030)




                                                                                  July 7, 2017
                  SEC_Vol_078


                          •



                                    THER-2557482 - THER-2566541

                                    Confidential Treatment Requested




                                    In the M
                                               atter of Th
                                                             eranos, Inc
                                                                           . (~SF-4030)



                     ',



•.                  SEC_ Vo/_079


                                                                                    July 7, 2017




                                      TS- 1036239
                                                         - TS-103682
                                  Conr1                             7
                                      • dentia/   T
                                                      reatment R
                                                                equested
Case 5:18-cr-00258-EJD Document 588-8 Filed 11/20/20 Page 8 of 8




                  N
                  4-<
                   0           ORIGIN ID:HGTA           (650) 858-6000                           SHIP DATE: 07 JUL 17
                               TARYN MCCARTHY                                                    ACTWGT: 0.50 LB
                           .   ~ij~~~~ltL ROAD                                                   CAD: 1038281451WSXl2750

                               PALO ALTO CA 94304                                                BILL SENDER
                               UNITED STATES US

                           TO    ENF-CPU
                                 US SECURITIES & EXCHANGE COMMISSION
                                 100 F STREET NE
                                 MAIL STOP 5973
                                 WASHINGTON DC 20549
                               ~2)   942-8088                          REF 221200300121-20026
                               PO                                                     DEPT

                           Ill llllllllllllllllIlllllllII I IllIIIIIII llllll IIIIIllIIll
                                                                                            I~




                                                                                                  MON - 10 JUL 10:30A
                                                                                                 PRIORITY OVERNIGHT
                           !~~~ I 78711435 7784                                                                            ASR
                                                                                                                       20549
                               SA YKNA                                                                         DC-US       IAD




                                                                                                                                 :t
                                                                                                 HQ/ENF                          I
                                                                                                                                 I




SS8Jd~-:i                           Package Type:
                                     Sender Name:

@
                                                          I
                                            llll l l llllll lllllll IllIIll
                                                            787114357784
                                                        7/10/2017 9 :51 :40 AM
